NUMBER 13-09-00366-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                                   IN RE: FRIZO VALERO


                           On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza and Vela
                       Memorandum Opinion Per Curiam1
        Relator, Frizo Valero, has filed a petition for writ of mandamus by which he requests

that this Court direct respondent, the Honorable Elia Cornejo Lopez, presiding judge of the

404th Judicial District Court of Cameron County, Texas, to vacate her January 28, 2009
order granting the State’s “Motion for Reconsideration and to Void Orders Modifying

Probation Judgment and Dismissing Charges.”

        Having reviewed and fully considered the relator’s petition for writ of mandamus and

the State’s response thereto, this Court is of the opinion that the relator is not entitled to

the relief sought and that the petition should be denied. See TEX . R. APP. P. 52.8(a).

Accordingly, the petition for writ of mandamus is DENIED.



        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”)
                                           PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum opinion delivered and
filed on the 27th day of July, 2009.




                                       2